Citation Nr: 0505421	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  96-13 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Entitlement to service connection for muscle and joint 
pain, claimed a due to an undiagnosed illness.  

3.  Entitlement to service connection for alopecia, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, claimed 
in part as due to an undiagnosed illness.  

5.  Entitlement to service connection for a dental disorder.  

6.  Entitlement to service connection for an eye disorder.  

7.  Entitlement to service connection for a pulmonary 
disorder, manifested by shortness of breath (SOB), claimed as 
due to an undiagnosed illness.  

8.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.  

9.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A) or by reason of 
being housebound (HB).  


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
September 1971, including a tour in Vietnam from January to 
December 1970.  He later had additional service from November 
1990 to July 1991, including a tour in Southwest Asia from 
January to June 1991.  He had still additional service in 
February and March 1992.  

A May 1986 rating decision denied service connection for, in 
part, headaches with vision problems and dizziness, tinnitus, 
a low back disorder, and allergies and a respiratory 
disorder.  The Department of Veterans Affairs (VA) 
Regional Office (RO) sent the veteran a letter June 1986 
notifying him that service connection had been denied for a 
neurosis, migraine headaches, tinnitus, back strain, and 
rhinitis.  He did not appeal.

In April 1993 the veteran was notified that his application 
to reopen the claim for service connection for a low back 
disorder was denied due to his failure to report for a VA 
examination.  

The current appeal to the Board of Veterans' Appeals (Board) 
stems from an October 1995 RO rating decision, of which the 
veteran was notified in November 1995.  That decision granted 
service connection for hypertension, but denied service 
connection for a low back disorder, muscle and joint pain as 
due to an undiagnosed illness, hair loss as due to an 
undiagnosed illness, tension headaches as due to an 
undiagnosed illness, and a psychiatric disorder.  The veteran 
also was informed that his claims for service connection for 
a dental disorder, an eye disorder, and a pulmonary disorder 
manifested by shortness of breath (SOB) were denied, as well, 
because those claims were not well grounded.  

Aside from these claims, the veteran appealed the initial 20 
percent rating assigned for his diabetes mellitus in an 
October 2002 RO decision, and a June 2004 denial of SMC based 
on the need for A&A or by reason of being HB.  That June 2004 
rating decision also granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 100 
percent disability rating - the highest possible.  

It also appears the veteran has made other claims that have 
not been adjudicated by the RO.  These include his purported 
entitlement to service connection for fibromyalgia, a 
variously diagnosed skin disorder, cerebral and cerebellar 
atrophy, liver enlargement, prostatic hypertrophy, and heart 
disease, as well as a total disability rating based on 
individual unemployability (TDIU).  But since these claims 
have not been adjudicated by the RO, much less denied and 
timely appealed to the Board, they are referred to the RO for 
appropriate development and consideration.  The Board does 
not presently have jurisdiction to consider them.  38 C.F.R. 
§ 20.200 (2004).

The veteran's attorney has indicated in various statements 
that the veteran disagrees with any RO failure to adjudicate 
claims or issues that are reasonably raised by the evidence 
or which are inferred as well as any issues that were 
mischaracterized by the RO and any erroneous effective dates 
that may have been assigned.  The Board is required to 
adjudicate all issues reasonably raised by a liberal reading 
of the substantive appeal and all documents and oral 
testimony in the record prior to the Board's decision.  See, 
e.g., Solomon v. Brown, 6 Vet. App. 396, 402 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, VA is not 
required to engage in prognostician in attempting to 
determine which benefit(s) a claimant is seeking.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
Accordingly, with respect to these matters, it is incumbent 
upon the veteran and his attorney to provide clarification as 
to what benefit(s) is actually sought.  

Unfortunately, further procedural and evidentiary development 
is needed before the Board can decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part. 




REMAND

As to the claim for service connection for a low back 
disorder, the October 1995 rating decision appealed noted the 
prior final 1986 rating action denying service connection for 
a low back disorder - but in spite of this, then apparently 
denied service connection on a de novo basis.  It is unclear 
from the record whether the RO found that there was new and 
material evidence to reopen this claim, and then denied it de 
novo, or instead did not actually reach a merits review and 
simply determined that new and material evidence had not been 
submitted.  So this must be clarified.  

The veteran and his attorney have recently submitted numerous 
medical articles that, together with other statements and 
evidence on file, suggest the veteran is claiming service 
connection for the disabilities at issues on a secondary 
basis.  If he indeed is, this ground has not been addressed 
by the RO.  Specifically, it appears that he is claiming 
service connection for an eye disorder on the basis of direct 
incurrence but also as retinopathy secondary to his already 
service-connected hypertension and diabetes.  It also appears 
that he is claiming that his service-connected PTSD has 
caused or contributed to the development of back pain, 
pulmonary disability, headaches, and alopecia.  

Equally important, a preliminary review of the record on 
appeal indicates the RO has on three occasions unsuccessfully 
attempted to obtain the veteran's medical records underlying 
his award of disability benefits by the Social Security 
Administration (SSA).  Generally see Voerth v. West, 
13 Vet. App. 117, 121 (1999); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Baker v. West, 11 Vet. App. 163, 169 
(1998); see also 38 C.F.R. § 3.159(c)(2) (2004).  



Under 38 C.F.R. § 3.159(c)(2) (2004) VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to records from other Federal agencies, such as 
the SSA.  VA will end its efforts to obtain records only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Here, however, there has 
been no such response.  Accordingly, additional efforts must 
be made to secure the records until the RO ensures and states 
in the record that it is clear that these records do not 
exist or that further efforts to obtain them would be futile.  

A recent e-mail from the veteran to his attorney, attached to 
a June 2004 fax from the attorney, indicates the veteran's 
belief that there is evidence that is not on file.  So the 
veteran and his attorney (who was provided a copy of the 
claims file in December 2003) should be contacted and 
requested to state what specific evidence is not currently on 
file, and then appropriate steps should be taken to obtain 
such evidence.  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Since it is contended that many of the disorders for which 
service connection is sought are due to or were aggravated by 
service-connected disabilities, a medical opinion is needed 
concerning this possibility.  38 U.S.C.A. § 5103A(d) 
(West 2002).  



Moreover, the veteran has not been afforded a VA examination 
in recent years to determine the severity of his service-
connected diabetes and has not been provided a VA examination 
concerning his claim for SMC based on the need for A&A or 
because he is HB.  This, too, must be done prior to deciding 
these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Ask the veteran to clarify whether all 
relevant VA and private clinical records are now 
on file.  With respect to any such private records 
that are not on file, request that he complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has not 
previously submitted. 

Also obtain any outstanding VA clinical records.  

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of the disabilities for which 
service connection is claimed, other than service 
connection for a low back disorder (unless it is 
determined that new and material evidence has been 
submitted to reopen that claim).  

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any of the claimed disabilities:  (1) are 
due to in-service exposure to herbicides, i.e., 
Agent Orange, during the veteran's tour in 
Vietnam, (2) were incurred in any period of active 
duty, (3) are due to an undiagnosed illness or 
whether there is or are diagnosed disorders that 
account for the symptoms or disability, and (4) 
are proximately due to or the result of or were 
aggravated by the veteran's service-connected 
PTSD, diabetes mellitus, or hypertension or any 
combination of these service-connected disorders.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



4.  Also schedule the veteran for an appropriate 
VA medical examination to assess the severity of 
his service-connected diabetes mellitus.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  As well, schedule the veteran for an 
appropriate VA medical examination to assess 
whether he is in need of the regular A&A of 
another person or is HB due solely to his service-
connected disabilities.  

And to facilitate making this determination, the 
claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder.  All necessary diagnostic testing and 
evaluation should be done, and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  



6.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then readjudicate the claims in light of any 
additional evidence obtained.  In the 
readjudication, the RO must specifically determine 
whether new and material evidence has been 
received to reopen the previously denied claim for 
service connection for a low back disorder.  And 
only if such evidence has been submitted should 
the RO then adjudicate this claim on the merits 
(de novo).  

The RO also must, as appropriate, adjudicate 
whether any of the disabilities for which service 
connection is sought are secondary to, to include 
having been aggravated by, a service-connected 
disorder, i.e., the service-connected PTSD, 
diabetes, or hypertension, or any combination of 
these service-connected disabilities.  Whether the 
rating for the service-connected diabetes mellitus 
should be "staged" should be addressed as well.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

8.  If the claims remain denied, prepare a 
supplemental statement of the case (SSOC) and send 
it to the veteran and his attorney.  Give them 
time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


